KILLITS, J.
Epitomized Opinion
This was an action involving the constitutionality of the Ohio Emergency Act, passed Sept. 12j 1922. This act was passed to regulate the price and distribution of coal in Ohio, and provided certain penalties for non-compliance. By the terms of the act its actual life was to expire March 31, 1923. The complainants, coal producers and distributors, filed an application for a temporary injunction in the federal court and also claimed that the act was unconstitutional.. This action was brought against various state officers,- but before the injunction was heard the governor, by proclamation, dissolved the organization created by the act to control the coal situation. Consequently, the temporary injunction was never passed upon, hut by agreement of the parties the case was submitted to the court upon its merits. In holding the act unconstitutional, the federal district court held:
1. Although the Ohio Emergency Act of 1922 was not enforced by the state officers, nevertheless the plaintiff had a right to a final consideration of the question of the constitutionality of the act by the federal court, as the penalties provided therein might be inflicted after the termination of the life of the statute.
2. As the Emergency Act is in conflict with the federal act which was passed to regulate the price and distribution of coal, it is unconstitutional as an interference with interstate commerce.